 1   John D. Fiero (CA Bar No. 136557)
     Jason H. Rosell (CA Bar No. 269126)
 2   PACHULSKI STANG ZIEHL & JONES LLP
     150 California Street, 15th Floor
 3   San Francisco, CA 94111
     Telephone: (415) 263-7000
 4   Facsimile: (415) 263-7010
     E-mail: jfiero@pszjlaw.com
 5            jrosell@pszjlaw.com

 6   Counsel to the Official
     Committee of Unsecured Creditors
 7
     Stephen Finestone (CA Bar No. 125675)
 8   FINESTONE HAYES LLP
     456 Montgomery Street, 20th Floor
 9   San Francisco, CA 94104
     Telephone: (415) 421-2624
10   Facsimile: (415) 398-2820
     E-mail: sfinestone@fhlawllp.com
11
     Counsel to the Debtor
12
                                   UNITED STATES BANKRUPTCY COURT
13                                 NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
14
     In re:                                                 Case No. 19-30232 (HLB)
15
     MUNCHERY, INC.,                                        Chapter 11
16
                                            Debtor.         DECLARATION OF JAMES BERIKER
17                                                          IN SUPPORT OF JOINT MOTION OF
                                                            THE OFFICIAL COMMITTEE OF
18                                                          UNSECURED CREDITORS AND
                                                            DEBTOR PURSUANT TO
19                                                          BANKRUPTCY RULE 9019 FOR
                                                            APPROVAL OF COMPROMISE
20                                                          REGARDING TREATMENT AND
                                                            ALLOWANCE OF CLAIM NUMBER 12
21                                                          FILED BY OAKVILLE PRODUCE
                                                            PARTNERS, LLC
22
                                                           [No Hearing Required unless requested
23                                                         pursuant to Local Bankruptcy Rule 9014-
                                                           1(b)(3)]
24

25
              I, James Beriker, declare as follows:
26
              1.        I am the current Chief Executive Officer and sole member of the Board of Directors
27
     of Munchery, Inc. (“the “Debtor”). I make this declaration in support of the Joint Motion of the
28
     DOCS_LA:326557.1                                                    DECLARATION OF JAMES BERIKER
                                                         1
 Case: 19-30232         Doc# 271     Filed: 12/20/19    Entered: 12/20/19 15:03:27     Page 1 of 2
 1   Official Committee of Unsecured Creditors and Debtor Pursuant to Bankruptcy Rule 9019 for

 2   Approval of Compromise Regarding Treatment and Allowance of Claim Number 12 Filed by

 3   Oakville Produce Partners, LLC (the “Motion”),1 filed concurrently herewith. I have personal

 4   knowledge of the facts set forth below, except those stated on information and belief, and as to those

 5   facts, I am informed and believe them to be true. If called upon to testify as a witness, I could and

 6   would competently testify to those facts.

 7           2.         I have reviewed the Claim, at true and correct copy of which is attached to the Motion

 8   as Exhibit A, and support therefor. On information and belief, proceeds from Claimant’s produce, if

 9   any, were spent on general operating expenses and are not traceable to any specific funds.

10           3.         I am familiar with the Debtor and Committee’s objections to the alleged priority of

11   the Claim. In light of the disputed factual and legal issues between the Parties, I understand that

12   litigation of the objections to the Claim would be expensive and, if subject to an evidentiary hearing

13   and briefing, would likely cost in excess of $30,065.40. Based on the potential costs and benefits of

14   litigation, I support the Settlement. I believe that the Settlement is fair and reasonable and in the best

15   interests of general unsecured creditors.

16           4.         After discussions between and among counsel, the Parties entered into a Stipulation

17   Regarding Treatment and Allowance of Claim Number 12 Filed by Oakville Produce Partners, LLC,

18   attached to the Motion as Exhibit B, which sets forth the terms of the Settlement.

19           I declare under penalty of perjury that the forgoing is true and correct. Executed on December

20   20, 2019 in San Francisco, California.

21
                                                             __________________________
22                                                           James Beriker
23

24

25

26

27

28
     1
         Capitalized terms used but not defined herein shall have the meanings ascribed in the Motion.
     DOCS_LA:326557.1                                                                DECLARATION OF JAMES BERIKER
                                                          2
 Case: 19-30232         Doc# 271      Filed: 12/20/19    Entered: 12/20/19 15:03:27        Page 2 of 2
